significant index nos department of the treasury internal_revenue_service washington d c tax exempt and government entities _ ‘ division ep raital in re company date date date date date date date amount ‘ amount amount amount this letter is in response to your request for a ruling concerning the plan which was submitted by your authorized representative on date and modified by a letter from your authorized representative dated date the company and its related companies historically provided products and services related to customers to wholesale and retail t on date the company and certain of its subsidiaries filed voluntary petitions for relief under chapter of the u s bankruptcy code since this date the company and its related companies have engaged in sales and other_disposition of a significant portion of their assets the remaining operations and the interests therein will be distributed to creditors in the manner described in the bankruptcy plan the plan is a single-employer defined benefit pension_plan effective date benefit accruals in the plan ceased the latest determination_letter received by the plan is dated date section of the plan provides that the employer’s contributions are contingent upon the deductibility of such contributions under sec_404 of the internal_revenue_code to the extent that a deduction for contributions is disallowed such contributions shall upon the written demand of the employer be returned to the employer by the trustee within one year after the date of disallowance in a motion dated date the company sought the authorization of the bankruptcy court to pursue the standard termination of the plan on date the motion was approved the company in coordination with the pension_benefit_guaranty_corporation pbgc’ has been proceeding with the standard termination of the plan and expects to complete the process within the next few months the plan was terminated effective date the plan’s assets have been allocated among all participants on date the company purchased two annuity_contracts that will fully fund the remaining pension liabilities for the plan on a termination basis the estimate to fully fund the pension liabilities in the plan is approximately amount however the assets in the plan are only estimated at amount hence the company contributed approximately amount to the plan to effect the standard termination actuaries servicing the plan considered numerous factors in calculating the pension in order to be sure that there were sufficient assets in the plan to liabilities in the plan effect a standard termination the actuaries used reasonable but conservative actuarial assumptions to estimate the amount necessary to fully fund the plan on a termination basis consequently the conservative estimate of the amount necessary to satisfy all plan liabilities is expected to be greater than the actual benefit liabilities of the plan once all benefits are paid hence the company expects that the plan will be overfunded at that time the amount of the overfunding will be returned to the company accordingly you have asked us to rule that the return to the company of amount will not violate sec_401 of the internal_revenue_code code and the return to the company of amount does not constitute an employer_reversion under sec_4980 of the code _ sec_401 of the code generally prohibits prior to the satisfaction of all liabilities with respect to employees and beneficiaries under the trust the diversion of trust assets for purposes other than for the exclusive benefit of the employees or beneficiaries for whom an employer maintains a qualified_pension plan ‘ sec_1_401_a_-2 of the income_tax regulations regulations provides that sec_1_401-2 a regulation promulgated prior to the employee_retirement_income_security_act_of_1974 erisa provides rules under sec_401 of the code and that regulation is applicable unless otherwise provided sec_1_401-2 of the regulations provides rules under sec_401 of the code for the impossibility of diversion under the trust instrument sec_1_401-2 provides that the intent and purpose in sec_401 of the code of the phrase prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust is to permit the employer to reserve the right to recover at the termination of the trust and only at such termination any balance remaining in the trust which is due to erroneous actuarial computations during the previous life of the trust a balance due to an erroneous actuarial computation is the surplus arising because actual requirements differ from the expected requirements even thought the latter were based upon previous actuarial valuations of liabilities or determinations of costs of providing pension benefits under the plan and were made by a person competent to make such determinations in accordance with reasonable assumptions and correct procedures related to the method of funding sec_404 of the code provides for the deduction for contributions of an employer to a qualified_plan sec_404 provides that in the case of any defined_benefit_plan except as provided in regulations the maximum amount deductible under sec_404 shall not be less than the unfunded_current_liability determined under sec_412 sec_404 provides that for certain terminating plans the limitation on the amount deductible under sec_404 is the amount required to make the plan sufficient for benefit liabilities revrul_91_4 1991_1_cb_57 provides that language providing for a return of contributions in the circumstances specified in sec_403 of erisa may be included in a plan intended to qualify under sec_401 of the code thus plans that are amended to include language that allows the return of a contribution made by an employer to a plan if the contribution is conditioned on its deductibility under sec_404 of the code and the deduction is subsequently disallowed will not fail to satisfy sec_401 of the code solely as the result of such an amendment revproc_90_49 1990_2_cb_620 sets forth the procedure whereby under certain circumstances a disallowance of the deduction of employer contributions to a qualified defined benefit pension_plan may be obtained thereby fulfilling a condition under which such contributions could revert to the employer sec_4980 of the code provides for a tax of percent on the amount of any reversion of plan assets to the employer from a qualified_plan sec_4980 provides that the tax imposed ey plan sec_4980 shall be paid_by the employer maintaining the sec_4980'of the code provides in part that the term qualified_plan means any plan meeting the requirements of sec_401 or sec_403 of the code other than a plan maintained by an employer if such employer has at all times been exempt from tax under subtitle a such term shall include any plan which at any time has been determined by the secretary_of_the_treasury to be a qualified_plan sec_4980 of the code defines the term employer_reversion to mean the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 of the code provides in pertinent part that the term employer_reversion shall not include i except as provided in regulations any amount distributed to or on behalf of any employee or his beneficiaries if such amount could have been so distributed before termination of such plan without violating sec_401 or ii any distribution to the employer allowable under sec_401 in the case of a plan other than a multiemployer_plan by reason of mistake of fact or in the case of any plan by reason of the failure of the plan to initially qualify or the failure of the contributions to be deductible because the plan has received favorable determination letters the plan has been determined to be a qualified_plan under sec_401 of the code the company has made a contribution of amount to the plan in order to effect the standard termination of the plan this amount amount was determined by the actuaries servicing the plan using conservative assumptions so that annuity_contracts could be purchased for participants under the plan because reasonable but conservative assumptions were used in making the determination the company expects that amount will remain in the plan after all the plan’s benefit liabilities are satisfied amount would be considered the result of erroneous actuarial computations within the meaning of sec_1_401-2 of the regulations the return of this portion of the contribution to the company will not occur until after the satisfaction of all liabilities with respect to employees and beneficiaries of the trust of the plan accordingly the return to the company of amount will not violate sec_401 of the code amount is not deductible under sec_404 of the code because any amount contributed to the plan by the company is conditioned on deductibility one of the requirements of revrul_91_4 is satisfied by this ruling letter under the authority of revproc_90_49 we hereby disallow amount accordingly amount may be returned to the company under sec_401 of the code by reason of its failure to be deductible moreover amount is described in sec_4980 of the code and thus the return to the company of amount does not constitute an employer_reversion under sec_4980 of the code this ruling only addresses the two issues that we have ruled upon in particular we are not expressing any opinion as to deductibility of any particular contribution to the plan under sec_404 of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file i in this office if you require further assistance in this matter please contact at sincerely yours jew e lohner f james e holland jr manager employee_plans technical
